Per Curiam.
This is a disciplinary case. Respondent pleaded nolo contendere in the United States District Court to Count II of an indictment charging him with having filed a false and fraudulent joint income tax return for the calendar year 1965. The sentence imposed was a fine of $5,000 which was ordered paid within 90 days. On the day of sentence, Counts I, III and IV of the indictment, which charged respondent with the same offense for the years 1964, *3231966 and 1967, were dismissed on motion of the United States Attorney.
Eollowing the judgment of conviction and based thereon the Bergen County Ethics Committee filed its complaint against respondent charging him with unethical conduct. An answer was filed on behalf of respondent denying the charge. After a formal hearing in the matter at which respondent appeared and offered his explanation of how his income tax problems arose, the Ethics Committee filed its presentment “for such disciplinary action as the Court may deem necessary and proper under the circumstances.”
Income tax evasion is a serious matter. It strikes at the very heart of our voluntary system of reporting income and paying a tax thereon.
We have reviewed respondent’s explanation of the circumstances surrounding the tax evasion charge to which he pleaded. Weighing the mitigating considerations offered, as well as respondent’s 29 years at the bar with no prior disciplinary record, we conclude that the appropriate discipline to be imposed he a suspension from the practice of law for one year and until the further order of the Court. In re Kleinfeld, 58 N. J. 217 (1971); In re Gurnik, 45 N. J. 115 (1965).
So ordered.
For suspension for one year — Chief Justice Hughes and Justices Jacobs, Hall, Mountain, Sullivan, Pashman and Clifford — 7.
Opposed — None.